ACCEPTED
                                                                                  03-14-00197-CV
                                                                                         3650441
                                                                        THIRD COURT OF APPEALS
                                                                                   AUSTIN, TEXAS
                                                                              1/5/2015 2:09:14 PM
                                                                                JEFFREY D. KYLE
                                                                                           CLERK
                            No. 03-14-00197-CV

                     In the Court of Appeals 3rd COURT   FILED IN
                                                              OF APPEALS
                                                      AUSTIN, TEXAS
                  for the Third Judicial District 1/5/2015 2:09:14 PM
                                                    JEFFREY D. KYLE
                          Austin, Texas                   Clerk


                   GRAPHIC PACKAGING CORPORATION ,
                                         Appellant,
                                      v.
         GLENN HEGAR , COMPTROLLER OF PUBLIC ACCOUNTS
                     OF THE S TATE OF T EXAS , AND
      K EN PAXTON , ATTORNEY GENERAL OF THE STATE OF TEXAS ,
                                           Appellees.

              On Appeal from the 353rd Judicial District Court
                           Travis County, Texas

      NOTICE OF AUTOMATIC S UBSTITUTION OF PUBLIC O FFICERS


TO THE HONORABLE THIRD COURT OF APPEALS :

      Pursuant to Texas Rule of Appellate Procedure 7.2(a), Appellees give

notice that Glenn Hegar succeeded Susan Combs as Comptroller of Public

Accounts of the State of Texas on January 2, 2015, and Ken Paxton succeeded

Greg Abbott as Attorney General of the State of Texas on January 5, 2015.

      Accordingly, the Appellees now should be designated “Glenn Hegar,

Comptroller of Public Accounts of the State of Texas, and Ken Paxton, Attorney

General of the State of Texas.”
                              Respectfully submitted.

K EN PAXTON                   /s/ Rance Craft
Attorney General of Texas     R ANCE CRAFT
                              Assistant Solicitor General
CHARLES E. R OY               State Bar No. 24035655
First Assistant Attorney
 General                      CYNTHIA A. M ORALES
                              Assistant Attorney General
JAMES E. DAVIS                State Bar No. 14417420
Deputy Attorney General for
 Civil Litigation             OFFICE OF THE ATTORNEY GENERAL
                              P.O. Box 12548 (MC 059)
JONATHAN F. M ITCHELL         Austin, Texas 78711-2548
Solicitor General             (512) 936-2872
                              (512) 474-2697 [fax]
                              rance.craft@texasattorneygeneral.gov

                              Counsel for Appellees




                              2
                        C ERTIFICATE OF S ERVICE

     On January 5, 2015, this Notice of Automatic Substitution of Public

Officers was served by File & Serve Xpress on:

James F. Martens                        Amy L. Silverstein
   jmartens@textaxlaw.com                  asilverstein@sptaxlaw.com
Amanda G. Taylor                        SILVERSTEIN & POMERANTZ LLP
   ataylor@textaxlaw.com                12 Gough Street, Second Floor
Lacy L. Leonard                         San Francisco, California 94103
   lleonard@textaxlaw.com
Danielle Ahlrich                        Counsel for Appellant
   dahlrich@textaxlaw.com
M ARTENS , TODD , LEONARD &
  TAYLOR
301 Congress Avenue, Suite 1950
Austin, Texas 78701

Counsel for Appellant


                                         /s/ Rance Craft
                                         Rance Craft




                                    3